Atkinson, J.
In a suit against a mortgagor individually to foreclose a mortgage on land, it is no defense to the foreclosure that after the mortgage was given a part of the land covered by the mortgage had been set apart to the defendant as the head of a family for a homestead. See Rutledge v. McFarland, 75 Ga. 774; Derrick v. Sams, 98 Ga. 397 (25 S. E. 509, 58 Am. St. R. 309). There was no error in striking so much of the plea as sought to set up. such defense.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.

Foreclosure of mortgage. Before Judge Worrill. Miller superior court.
August 9, 1909.
W. I. Geer, for plaintiff in error.
B. W. Grow and J. B. Pottle, contra.